Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/14/2021 has been entered.

Applicant’s amendments
Applicant’s amendment filed 7/14/2021 has been received and entered.  Claim 5 has been amended, claims 1-4 were cancelled previously.
Claims 5-6 are pending.

Election/Restrictions
Applicant’s election of Group I with traverse in the reply filed on 6/7/2017 was acknowledged.  Because there did not appear to be a burden for the search and consideration of the two Groups the restriction requirement was withdrawn.
Claims 5-6 filed are currently under examination. 


Priority
This application filed 3/15/2016 is a national stage filing of PCT/US2014/055884 filed 9/16/2014 which claims benefit to US provisional application 61/878,338 filed 9/16/2013.
No comment has been made in prosecution regarding the summary of priority.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 has been amended in step c) to recite ‘BRAK/MEF’ which appears to be a typographical error and should read BRAF/MEK.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the limitation of the claim for a patient being ‘likely to be sensitive’ is withdrawn.


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the final step c) has been amended for treatment to requires that the use of SVM on the expression levels measured for the patient serve to identify ‘as sensitive to BRK/MEK inhibitor treatment’, however this does not appear to be supported by the present specification.  Review of the specification for support identifies on page 3, the teaching:
“In one embodiment, a method comprises (a) testing a sample of BRAF-mutated melanoma cells isolated from a patient and measuring the expression levels of genes expressed in the following oncogenic pathways: TNFa, EGFR, IFNa, hypoxia, IFN7, STAT3 and Myc; (b) calculating a 7-pathway activation pattern based on the measured expression levels of step (a); and (c) identifying the patient's resistance level to BRAF/MEK inhibitor treatment based on comparison of the calculated 7-pathway activation pattern to a reference. In a specific embodiment, the identification step is performed using a support vector machine algorithm (SVM).”
 
and appears using gene expression in the 7 oncogenic pathways and using SVM for identification of relevant gene expression patterns, however this does not appear to provide to perform the identification de novo using only the patient sample, and appears to require the characterization and identification of expression patterns in a reference which is subsequently used to identify the patient as resistant or susceptible to treatment with BRAF/MEK inhibitors.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn.
Claim analysis
Claim 5 has been amended and is still generally drawn to a method for treating BRAF associated melanoma.  More specifically, a BRAF-mutated melanoma cell sample from a patient are assessed for gene expression levels of seven signaling pathways including TNF, EGFR, INF, hypoxia, INF STAT3 and Myc pathways, then using the gene expression data SVM is used to assess whether the patient is sensitivity to a BRAF/MEK inhibitor and treating identified patients with a BRAF/MEK inhibitor.  Dependent claim 6 recite several known inhibitors used to treat melanoma.  In prosecution, the conditional nature of step c) has been deleted, and now appears to require treatment in identified patients.  
The guidance of the specification provides that the invention is based in part that aberrant expression of genes in cancer affect the prognosis and treatment of melanoma.  See for example the guidance at 12 of the specification that states:  “Therefore, activation of the EGFR pathway, 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process as directed to a method for diagnosis and treatment based on sensitivity to specific inhibitors.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing and correlating expression values for possible treatment.   The step using SVM algorithm to analyze the expression data are abstract instructional steps for the analysis of expression data.  Based on review of the specification, certain genes are up-regulated in their expression in melanoma and cancer in general.  Here, genes associated with mutations of BRAF and MEK are evaluated to determine potential sensitivity or resistance to inhibitors  The judicial exception is a set of instructions for analysis of expression data and appear to fall into the category of Mathematical Concepts, that the is mathematical relationships and mathematical calculations associated with the use of SVM, and also to the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, there is no specific set or amount of gene expression data that needs to be analyzes, and it appears that simply graphing the data and observing significant differences to determine a vector that separates data points between expression data points can be done by observation and in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do have an additional element of treatment with an inhibitor which should be 
Additionally, for step 2B of the 101 analysis, claim 5 recites additional elements and are found to be the steps of obtaining expression data, and as amended now step c) treatment is necessarily performed for patients found to be sensitive.  The combination of obtaining the required expression data from the 7 oncogenic pathways and subsequent treatment of melanoma which is sensitive to BRAF/MEK inhibitors do not appear to be conventional or known steps that are practiced together.  Accordingly, the claims are found to be patent eligible under Step 2B as well.
As analyzed and reasoned above, the amended claims appear to provide for a practical application of the observation and correlation of gene expression.  Moreover, based on the observation, a practical application for treatment of a patient is provided.  Accordingly, the claims are found to be patent eligible and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Smalley (2009-of record), Augustine et al. (2010-of record in citation #10 in specification) and Pirooznia et al. (BMC Genomics 9(Suppl 1):S13 March 20, 2008) is withdrawn.
	The amendments to the claims and Applicants arguments have been fully considered and found persuasive.  While the art provides for elements of the claim for the analysis of gene expression in melanoma, there does not appear to be specific guidance for analysis of all the pathways required of the claim, nor specific evidence that a correlation among the expression of the genes would indicate a sensitivity to BRAF/MEK inhibitors.
	Accordingly, the rejection is withdrawn.

Conclusion
No claim is allowed.

The closest art of record has been Smalley who provides an overview and discussion for the roles of the pathways investigated for melanoma involving via constitutive MAPK activity, and the transcription factor Myc, detailing what has been identified in the art and how the pathways are highly integrated.  In contrast to the claims, Smalley highlights that single treatments targeting MEK were disappointing however that combined therapies with sorafenib with carboplatin/placlitaxel or dacarbazine were more effective.  Augustine et al. has been noted for the teaching and the use of microarray analysis to identify gene expression signatures and associate the expression patterns with response to therapy for melanoma.  Augustine et al. indicates that melanoma cells tested contained BRAF mutations. Augustine provides for the use of over 54,000 probe sets on Affimetrix chips and evaluate the activation status of multiple oncogenic signaling pathways in melanoma samples compared to controls, but does not provide for the specific requirements of the instant claims even while using the Affimetrix chip in their analysis.  In view of the art as a whole, both Smalley and Augustine appreciate the complexity of the oncogenic process, and given the evidence of record fail to disclose the invention as presently claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631